DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Species B, drawn to Fig. 2i’ in the reply filed on 4/2/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Additionally, Applicant did not point out the supposed errors in what claims where being drawn to what Species.  However, the examiner has reviewed what claims Applicant believes read on the elected species, and will include claims 2, 5-6, and 10 to the elected species.
Claim(s) 3-4, 7, 9, and 14-16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the claim term “having” is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/044044 to Lamperth et al. (hereinafter “Lamperth”).
For claim 1, Lamperth discloses a biopsate recovery device (page 1, lines 3-5) for recovering a biopsate through an opening in an organ or tissue wall or an instrument (Abstract), the biopsate recovery device comprising:
a recovery element (20, 120, 220) configured to be positioned at or adjacent to a working tip (12) of a biopsy instrument (10) (as can be seen in Figs. 1-6), wherein the recovery element is configured to be (Examiner’s Note: functional language, i.e., capable of) folded over the biopsate harvested by the working tip while the working tip is being retracted through the opening in order to enclose the biopsate within the recovery element so as to separate the biopsate from a surrounding environment during the retraction through the opening (as can best be seen in the transition shown in Figs. 1-4) (also see page 7, lines 25-30).
For claim 2, Lamperth further discloses wherein the recovery element is configured to enclose the biopsate in a circumferentially closed manner in order to fluidically separate the biopsate from the surrounding environment (as can be seen in Figs. 1-4) (also see page 7, lines 25-30).
For claim 6, Lamperth further discloses wherein the recovery element has, adjoining or adjacent to a fastening site of the recovery element that connects the recovery element to the biopsy instrument, a section having an outside diameter that widens along a longitudinal section of the biopsy instrument (as can be seen in Fig. 1, where reference numeral “22” points) .
For claim 11, Lamperth further discloses a biopsy instrument (10) with the biopsate recovery device according to claim 1 (see rejection of claim 1).
For claim 13, Lamperth further discloses wherein the biopsy instrument comprises a working tip (12) configured for puncturing an organ wall (page 7, lines 9-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamperth in view of U.S. Patent Application Publication No. 2005/0197595 to Huang et al. (hereinafter “Huang”).
For claim 5, Lamperth does not expressly disclose wherein the recovery element is formed of a material or has a coating configured to prevent the recovery element from freezing to the biopsy instrument and/or the biopsate from freezing to the recovery element.
However, Huang teaches wherein an element that surrounds a biopsy instrument is formed of is a material or has a coating configured to (Examiner’s Note: functional language, i.e., capable of) prevent freezing of different elements to one another (Examiner’s Note: Applicant’s specification at para [0069] as originally filed identifying PTFE as one example of a material or coating that performs this function) (para [0014]).
It would have been obvious to a skilled artisan to modify Lamperth wherein the recovery element is formed of a material or has a coating configured to prevent the recovery element from freezing to the biopsy instrument and/or the biopsate from freezing to the recovery element, in view of 
For claim 8, Lamperth does not expressly disclose wherein a wall of the recovery element has a thickness from 0.005 mm to 2 mm.
However, Huang teaches wherein a wall of a recovery element has a thickness from 0.005 mm to 2 mm (para [0017]).
It would have been obvious to a skilled artisan to modify Lamperth wherein a wall of the recovery element has a thickness from 0.005 mm to 2 mm, in view of the teachings of Huang, because the Federal Circuit has held that relative dimensions that would not perform any different than the prior art are not patentably distinct form the prior art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
For claim 10, Lamperth does not expressly disclose wherein the recovery element has a surface which inhibits adhesion of cells and/or tissue.
However, Huang teaches wherein an element that surrounds a biopsy instrument has a surface which inhibits (Examiner’s Note: functional language, i.e., capable of) adhesion of cells and/or tissue (Examiner’s Note: Applicant’s specification at para [00637 as originally filed identifying a fluoropolymer as one example of a material or coating that performs this function) (para [0014]).
It would have been obvious to a skilled artisan to modify Lamperth wherein the recovery element has a surface which inhibits adhesion of cells and/or tissue, in view of the teachings of Huang, for the obvious advantage of not only preventing the rubbing off of cells, but also making the surface(s) between the moving parts of Lamperth generally lubricious (see para [0014] of Huang).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamperth in view of U.S. Patent Application Publication No. 2016/0206295 to Kramer et al. (hereinafter “Kramer”).
For claim 12, Lamperth does not expressly disclose wherein the biopsy instrument is a cryobiopsy probe.
However, Kramer teaches wherein a biopsy instrument is a cryobiopsy probe (Abstract).
It would have been obvious to a skilled artisan to modify Lamperth wherein the biopsy instrument is a cryobiopsy probe, in view of the teachings of Kramer, because such a modification would be the simple substitution of the way to remove tissue (i.e., through freezing the tissue causing it to adhere to the probe) that would lead to the predictable result of collecting a biopsy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791